Dismissed and Memorandum Opinion filed May 21, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-01010-CR

                  EX PARTE ANTONIO MCGUIRE, Relator

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1448705

                 MEMORANDUM                      OPINION


      Appellant was charged, in two causes, with the offenses of tampering with
evidence and possession of a controlled substance. The trial court set pre-trial bond
in each cause at $30,000.00. Appellant filed a pre-trial application for writ of
habeas corpus seeking a bond reduction.

      On May 6, 2015, while the application was pending, a jury found appellant
not guilty of tampering with evidence. On May 7, 2015, appellant entered a guilty
plea to possession of a controlled substance in exchange for an agreed sentence of
four years.
      On May 12, 2015, appellant filed a motion to dismiss his application under
Tex. R. App. P. 42.2 because his acquittal and plea render the issue of pre-trial
bond moot. See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App. 1960);
Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.] 1991, no
pet.) (stating that “where the premise of a habeas corpus application is destroyed
by subsequent developments, the legal issues raised thereunder are rendered
moot.”).

      Accordingly, we dismiss appellant’s appeal as moot.


                                     PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan
Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2